DETAILED ACTION
1. 	This Non-Final office action is in response to the communication received August 26, 2022. Claims 1-20 are pending and examined.

                                                  Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		Information Disclosure Statement
3.    The information disclosure statements (IDS) submitted on February 22, 2021, and May 5, 2021 have been acknowledged. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

 				Claim Rejections - 35 USC §101
4. 	35 U.S.C. 101 reads as follows:
 	Whoever invents or discovers any new and useful process, machine, manufacture, or com position of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5. 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of surveying a user with questions without significantly more. 
	As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
 	In this case, claims 1-10 are directed to a method for scoring a model, useful in association with a business analytics system, and claims 11-20 are directed to a system for scoring a model, which fall within the statutory category of a process (Step 1: YES).

	Subject Matter Eligibility
	In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claims at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Guidance, 84 Fed. Reg. 50, 54-55.
 	In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).
	The Examiner has identified independent process Claim 1  and 11 as the claims that represent the claimed invention for analysis.  Claims 1 and 11recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold);
	selecting at least six metrics relevant to a model; 
assigning weights to the metrics; 
selecting a first subset of the metrics including at least a model fit metric and a model error metric; 
performing a primary regression on the first subset of metrics to generate primary regression results; 
multiplying the primary regression results against corresponding weights to generate a first set of score components; 
 	selecting a second subset of the metrics including at least two penalty functions;
 	 performing a percentage incidence of the second subset of metrics to generate penalty percentages; 
multiplying the penalty percentages against corresponding weights to generate a second set of score components; and 
aggregating the first and second sets of score components to generate a model score.

 Claim 11 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold);
a data repository for selecting at least six metrics relevant to a model; 
a model generator computer system for supplying the model; 
a scoring server for: 
assigning weights to the metrics; 
selecting a first subset of the metrics including at least a model fit metric and a model error metric; 
performing a primary regression on the first subset of metrics to generate primary regression results; 
multiplying the primary regression results against corresponding weights to generate a first set of score components; 
selecting a second subset of the metrics including at least two penalty functions; 
performing a percentage incidence of the second subset of metrics to generate penalty percentages; 
multiplying the penalty percentages against corresponding weights to generate a second set of score components; and 
aggregating the first and second sets of score components to generate a model score.  The dependent claims 2-10 and 12-20 recite the similar limitations that further
describe the features of claims 1 and 15. 
 	 Claim 2, and 12 further recite performing a holdout sample regression to generate a holdout score; and multiplying the holdout score against a corresponding weight to generate an overfit prevention component (which further describe the abstract idea).  
 	Claims 3, and 13 further recite aggregating the first and second sets of score components and the overfit prevention component to generate the model score (which further describe the abstract idea).  
 	Claims 4, and 14 further recite performing a simulation and consistency regression to generate a set of consistency scores; and multiplying the consistency scores against corresponding weights to generate a consistency set of score components (which further describe the abstract idea).  
 	Claims 5, and 15 further recite aggregating the first and second sets of score components, the overfit prevention component, and the consistency set of score components to generate the model score (which further describe the abstract idea).  
 	Claims 6, and 16 further recite wherein the weights corresponding to the first subset of metrics are between 0.01 and 0.3 (which further describe the abstract idea).  
 	Claim 7, and 14 further recites wherein the weights corresponding to the second subset of metrics are between -0.5 to -4 (which further describe the abstract idea).  
 	Claims 8, and 18 further recite wherein the model fit metric is a predictive R-squared calculation (which further describe the abstract idea).  
 	Claim 9, and 19 further recite wherein the model error metric is a mean absolute percentage error (MAPE) calculation (which further describe the abstract idea).  
 	Claims 10, and 20 further recite wherein the second subset of metrics includes at least a percentage of variables in the model with an incorrect sign and a percentage of variables in the model linearly related with a p-value and a percentage of variables linearly related with a Variance Inflation Factor (VIF) (which further describe the abstract idea).
 	The limitations, as drafted, are processes that, under the broadest reasonable interpretation, cover performance of the limitations in the human mind (including observation, evaluation, judgment, and opinion) but for the recitation of generic computer components (one or more computing devices). That is, other than reciting "by one or more computing devices", nothing in the claim elements preclude the steps from practically being performed in the human mind. The mere nominal recitation of one or more computing devices in the claim do not take the claim limitations out of the mental processes grouping. Thus, the claim recites the abstract concept of mental processes.  The recited limitations also rely upon mathematical relationship/formulas. Claim 1 recites no physical structural details of a server, computer, processor or a computerized system to accomplish the intended functions.  The claim is not tied to any specific automated computer apparatus.  Computer elements that perform each of the functions are not explicitly recited.  There is not a specific structure for performing the claimed invention so as to provide an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 
In Step 2B of Alice, it is "a search for an 'inventive concept'-i.e., an element or combination of elements that is 'sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself."' See Alice, 134 S. Ct. at 2355; (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 
(2012)). The "inventive concept" may arise in one or more of the individual claim limitations or in the ordered combination of the limitations. Alice, 134 S. Ct. at 2355. An "inventive concept" that transforms the abstract idea into a patent-eligible invention must be significantly more than the abstract idea itself, and cannot simply be an instruction to implement or apply the abstract idea on a computer. Id. at 2358. 
The claims as described in Step 2A Prong Two, the combination of additional elements in the claims amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B. 
Beyond the abstract idea, claim 11 sets out five steps including the additional element of "a data repository; a model generator computer system; a scoring server" for performing the steps. The additional elements, when taken individually and as a combination, do not result in the claim amounting to significantly more than the abstract idea because the one or more computing device are recited at a high level of generality with their broadest reasonable interpretation comprising only the processor and the memory, which is nothing more than a generic computer that simply performs generic computer functions, at best, in this case, the computing device may perform the steps of receiving, storing and transmitting data over a network, which have been recognized by the courts as merely well­understood, routine, and conventional functions of generic computers. See July2015 Update,pg. 7; and MPEP 2106.05(d)(II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TL/ Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am, Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. The specification supports the view that the claimed computer devices are nothing more than a generic computer for implementing the instructions, such as "processors 9010 may be any suitable processors capable of executing instructions (any generic computer will do). For example, in various embodiments, processors 9010 may be general-purpose or embedded processors implementing any of a variety of instruction set architectures (ISAs)" (See CJ{ 59). Thus, generic computer performing generic computer functions to apply/implement an abstract idea does not amount to significantly more than the abstract idea. These limitations, taken individually and as a combination fail to yield an improvement to the computer itself, to another technology or technical field, nor involve limitations that are reasonably understood as anything more than linking the abstract idea to a particular technological environment. In fact, the courts have held computer-implemented processes not to be significantly more than an abstract idea where the claims as a whole amount to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). Further, claims instructing one to "apply" an abstract idea and reciting no more than generic computer elements performing generic computer tasks does not make an abstract idea patent-eligible. See Alice, 134 S. Ct. at 2359-60 (holding patent-ineligible claims that "amount to nothing significantly more than an instruction to apply the abstract idea ... using some unspecified, generic computer" and in which "each step does no more than require a generic computer to perform generic computer functions"; Ultramercial, 772 F.3d at 716 
("Adding routine[,] additional steps .. . does not transform an otherwise abstract idea into patent­eligible subject matter."); Bancorp, 687 F.3d at 1274, 1278 (appending generic computer components does not "salvage an otherwise patent-ineligible process"); CyberSource, 654 F.3d at 1375 ("[T]he incidental use of a computer to perform the [ claimed process] does not impose a sufficiently meaningful limitation on the claim's scope."). 
For the foregoing reasons, claims 1-20 cover subject matter that is judicially-excepted from patent eligibility under § 101 because nothing in the subject matter claimed that transforms the abstract idea for performing evaluation into an inventive concept. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.
.							
Allowable Subject Matter
6.  	Claims 1-20 would be allowable if the 35 U.S.C. 101 rejection were overcome.

					Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached 892 PTO form.
	Guo (US Application No. 20170091692) teaches obtaining a member profile corresponding to a member of a social networking service. Usage information for the member is obtained. member metrics are calculated based on the member profile and usage information for the corresponding member. A set of features is extracted from the member profile and the member metrics. The set of features is inputted into an organization name confidence score model to obtain a confidence score for an organization name in the member profile for each of a set of sample member profiles.
	Beresniewicz (US Application No. 20070005296) teaches severity score based on a probability model that is determined from prior measurements. The computer then displays, for several successive moments in time, either the instantaneous severity score or an aggregated severity score obtained from a set of instantaneous severity scores (e.g. by averaging). Each set of scores to be aggregated may be identified by, e.g., a fixed-width time window located at a fixed offset from a moment in time at which the aggregated score is to be displayed. Aggregation suppresses or dampens momentary abnormalities, which would otherwise get displayed. In some embodiments, graphs for multiple categories of metrics are displayed on a single screen 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732.  The examiner can normally be reached on M-F 9:00 AM to 5:30 PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-67877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.




/ROMAIN JEANTY/Primary Examiner, Art Unit 3624